UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4833



In Re:   RUDOLPH PRITCHETT,

                                                            Petitioner.




         On Petition for Writ of Mandamus.     (CR-02-193-MJG)


Submitted:   November 16, 2005              Decided:   December 1, 2005


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Rudolph Pritchett, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Rudolph Pritchett petitions for writ of mandamus.           He

seeks an order from this court directing that the district court

resentence him.

              Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          See In re First Fed. Sav. &

Loan Assn, 860 F.2d 135, 138 (4th Cir. 1988).         Further, mandamus is

a   drastic    remedy   and   should   be   used   only   in   extraordinary

circumstances.      See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.              See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

              The relief sought by Pritchett is not available by way of

mandamus.     Accordingly, while we grant Pritchett’s motion for leave

to proceed in forma pauperis, we deny the petition for writ of

mandamus.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                   - 2 -